                    1        BRIAN L. JOHNSRUD, State Bar No. 184474
                             STEPHEN YANG, State Bar No. 142474
                    2        CURLEY, HURTGEN & JOHNSRUD LLP
                             4400 Bohannon Drive, Suite 230
                    3        Menlo Park, CA 94025
                             Telephone: 650.600.5300
                    4        Facsimile: 650.323.1002
                             E-mail: bjohnsrud@chjllp.com
                    5                syang@chjllp.com

                    6        Attorneys for Defendant
                             U.S. BANK NATIONAL ASSOCIATION
                    7

                    8        GAURAV BOBBY KALRA, ESQ.
                             ATTORNEY AT LAW
                    9        1024 Iron Point Road, Suite 100
                             Folsom, CA 95630
                  10         Telephone: 650.785.2572
                             Facsimile: 650.618.1965
                  11         Email: gbklaw@icloud.com

                  12

                  13                                       UNITED STATES DISTRICT COURT

                  14                                     EASTERN DISTRICT OF CALIFORNIA

                  15

                  16         ELIZABETH ANN ADAM,                                Case No. 2:18−CV−02039−WBS−DB

                  17                                Plaintiff,                  JOINT STIPULATION FOR DISMISSAL
                                                                                WITH PREJUDICE PURSUANT TO
                  18                        v.                                  FEDERAL RULE CIVIL PROCEDURE 41,
                                                                                AND [PROPOSED] ORDER
                  19         U.S. BANK NATIONAL ASSOCIATION,
                             and DOES 1-10, inclusive,
                  20
                                                    Defendants.
                  21

                  22

                  23

                  24                IT IS HEREBY STIPULATED by and between plaintiff, ELIZABETH ANN ADAM,

                  25         through her attorney of record, Gaurav Bobby Kalra, Esq., and defendant U.S. BANK

                  26         NATIONAL ASSOCIATION, by and through its attorney of record, Brian Johnsrud, Esq., that

                  27         this action be dismissed in its entirety with prejudice, with each party to bear its own costs and

                  28         attorneys’ fees.
C U RL E Y , H U RT GE N &
    J OHNSRU D L L P
                                                                                                     JT. STIP. FOR DISMISSAL WITH
  COUNSE LO RS AT LA W                                                      1          PREJUDICE AND [PROPOSED] ORDER (CASE NO.
      MENLO PAR K                                                                                          2:18−CV−02039−WBS−DB)
                     1              IT IS SO STIPULATED.

                     2
                             Dated: January 24, 2019                            GAURAV BOBBY KALRA, ESQ.
                     3

                     4                                                          By      /s/ Gaurav Bobby Kalra
                                                                                     GAURAV BOBBY KALRA
                     5                                                               ATTORNEY FOR PLAINTIFF
                                                                                     ELIZABETH ANN ADAM
                     6

                     7       Dated: January 24, 2019                            CURLEY, HURTGEN & JOHNSRUD LLP
                     8

                     9                                                          By      /s/ Brian L. Johnsrud
                                                                                     BRIAN L. JOHNSRUD
                  10                                                                 Attorneys for Defendant
                                                                                     U.S. BANK NATIONAL ASSOCIATION
                  11

                  12

                  13                                         SIGNATURE CERTIFICATION
                  14

                  15                I, Brian Johnsrud, certify that the content of this document is acceptable to me and that my
                  16         office has obtained counsel for Elizabeth Ann Adam, Gaurav Bobby Kalra’s, authorization to
                  17         affix his electronic signature to this document.
                  18

                  19                                                       ORDER
                  20                Pursuant to stipulation, IT IS SO ORDERED.
                  21                Dated: January 24, 2019
                  22

                  23

                  24

                  25

                  26
                  27

                  28
C U RL E Y , H U RT GE N &
    J OHNSRU D L L P
                                                                                                     JT. STIP. FOR DISMISSAL WITH
  COUNSE LO RS AT LA W                                                      2          PREJUDICE AND [PROPOSED] ORDER (CASE NO.
      MENLO PAR K                                                                                          2:18−CV−02039−WBS−DB)
